Upon the settlement of the order on this appeal, the third-party appellants, trustees of the Pension Fund, contend that the amount directed to be turned over, computed on the basis of interest at 3% per annum, was improper. This contention is raised for the first time despite the fact that throughout the proceedings interest was concededly credited to the husband. The trustees now say this was done in error. In order to ascertain the proper amount payable to the wife it would seem advisable that the matter be remitted to Special Term to determine whether or not interest should be credited and after such determination to compute what amount the husband is entitled to receive under the schedule in section 4.5 (b) of the Pension Plan Agreement in accordance with our opinion. If necessary, testimony may be taken on the matters herein involved. Accordingly, the matter is remitted to Special Term for the purposes above stated. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.